Citation Nr: 0009353	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture to the distal tibia and 
fibula, with left ankle involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
March 1960 to September 1960, and had active service from 
October 1961 to August 1962, December 1963 to December 1966, 
and November 1967 to December 1972.

Service connection was granted for residuals of a fracture to 
the distal tibia and fibula, with left ankle involvement, by 
an August 1989 rating decision.  A 10 percent disability 
rating was assigned, effective April 17, 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in May and August 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  In the May 1997 rating decision, the 
RO confirmed and continued the 10 percent disability rating 
for the veteran's left ankle disorder.  In the August 1997 
rating decision, the RO denied service connection for 
hepatitis as not well grounded.  

The Board notes that a February 2000 deferred rating decision 
is on file which stated that the veteran had raised a new 
issue of entitlement to service connection for a chronic back 
disorder as secondary to the left ankle disorder.  The RO 
noted that service connection had already been denied on a 
direct basis - a March 1994 Board decision - but that the 
claim now needed to be considered on a secondary basis.  
Since the back claim was not inextricably intertwined with 
the issues certified for appeal to the Board, the RO 
concluded that the back issue should be worked from a 
temporary file, and that a not well grounded letter was to be 
sent to the veteran regarding this issue.  A handwritten 
notation on the deferred rating decision indicates that a 
temporary file was created, and that a not well grounded 
letter had been sent to the veteran later that same month.  
As there is no evidence that the veteran submitted a Notice 
of Disagreement regarding his back claim, the Board has no 
jurisdiction to address this issue any further.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).

The Board also notes that a private medical statement is on 
file from a Dr. Garcia, dated in October 1999, which noted, 
in part, that the veteran had been treated for jungle rot 
that was developed in Vietnam in 1969.  Service connection 
was previously denied for jungle rot by the August 1989 
rating decision.  The veteran was informed of this decision, 
and did not appeal.  Accordingly, this decision became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  However, it 
is possible Dr. Garcia's October 1999 statement may 
constitute new and material evidence to reopen this claim.  
See 38 C.F.R. § 3.156(a).  Since this issue has not been 
developed below, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  An October 1999 VA examiner opined, based upon 
examination of the veteran and review of the claims file, 
that the veteran never had hepatitis of any sort, nor did he 
have any residual problems from hepatitis.  

2.  The objective medical evidence tends to show that the 
residuals of the fracture to the distal tibia and fibula are 
productive of moderate impairment of the left ankle.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The criteria for a disability rating of 20 percent for 
residuals of a fracture to the distal tibia and fibula, with 
left ankle involvement, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis

Background.  In an August 1997 rating decision, the RO denied 
service connection for hepatitis as not well grounded.  The 
RO found that neither the service medical records nor the 
medical evidence of treatment after release from active duty 
showed a diagnosis of hepatitis.

In various statements on file, including his March 1998 
Substantive Appeal, the veteran asserted that he was treated 
and hospitalized for hepatitis at the "NKP, Thailand AFB" 
in 1971.  He reported that he passed out in the barracks, and 
that his roommate called an ambulance.  Further, he reported 
that he was in a coma for approximately one week as a result 
of the hepatitis.  The veteran also asserted that service 
department morning reports and/or records from the United 
States Air Force Surgeon General might support his claim.

The evidence on file shows that the RO has attempted to 
obtain morning reports and Surgeon General's records, but 
that these efforts have been unsuccessful.

The veteran's service medical records show no diagnosis of or 
treatment for hepatitis during any period of active service.  
Further, it is noted that the veteran stated on a December 
1972 Report of Medical History that he had never experienced 
dizziness or fainting spells, nor periods of unconsciousness.  
Moreover, it was specifically stated that the veteran denied 
a history of motion sickness or disturbances of 
consciousness, and all other significant medical or surgical 
history.

The evidence on file includes private medical records from 
the Caldwell Scott and White clinic which cover a period from 
April 1987 to September 1988, as well as private medical 
records from the Rockdale Medical Association which cover a 
period from June 1980 to February 1986.  Also on file are 
various VA medical records which cover a period from May 1989 
to March 1998, including examination reports.  None of these 
records shows a diagnosis of or treatment for hepatitis.  

The veteran underwent a VA examination of the liver, 
pancreas, and gall bladder, in October 1999.  Among other 
things, the examiner noted that the veteran's claims file was 
thoroughly reviewed prior to the examination.  Following 
examination of the veteran, the examiner diagnosed diabetes 
mellitus, Type II.  Moreover, the examiner opined that the 
veteran never had hepatitis of any sort, nor did the veteran 
have any residual problems from hepatitis.  Also, the 
examiner opined that the diabetes, Type II, was a hereditary 
problem and not related to any form of hepatitis.

The Board also notes that various VA examination reports are 
on file concerning the veteran's service-connected left ankle 
disorder, and that these records contain no pertinent 
findings regarding the veteran's hepatitis claim.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hepatitis is not well grounded.

None of the medical records on file show that the veteran has 
ever been diagnosed with hepatitis.  In fact, as stated 
above, the October 1999 VA examiner opined, based upon 
examination of the veteran and review of the claims file, 
that the veteran never had hepatitis of any sort, nor did he 
have any residual problems from hepatitis.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The only evidence on file to support a finding that the 
veteran has ever had hepatitis are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).

The Board acknowledges the veteran's contention that he was 
hospitalized for hepatitis in 1971 while on active duty.  
Further, the Board also notes that the veteran has contended 
that morning reports and/or Surgeon General's records may be 
available to support his claim that he was hospitalized for 
hepatitis during service.  However, the evidence on file 
shows that the RO has attempted to obtain these records, and 
that these efforts have been unsuccessful.  More importantly, 
records from 1971 would not change the fact that there is no 
competent medical evidence that the veteran currently has 
hepatitis or residuals thereof, which was the basis for this 
denial.

II.  Tibia and Fibula

Background.  The service medical records show that the 
veteran sustained a left ankle fracture in February 1965, 
while on active duty.

Service connection was granted for residuals of a fracture to 
the distal tibia and fibula, with left ankle involvement, by 
an August 1989 rating decision.  A 10 percent rating was 
assigned, effective April 17, 1989.

In September 1996, the veteran submitted a request for an 
increased rating for his service-connected left ankle/foot 
condition.  VA medical treatment records were subsequently 
obtained that covered a period from January 1995 to September 
1996.  Among other things, these records show that the 
veteran was treated in August 1996 complaining that his left 
ankle "had been hurting more lately."  He specifically 
reported that his symptoms of left ankle pain had been 
present for three weeks, with no swelling or redness.  
Examination of the ankle showed full range of motion, with 
lateral malleolus and anterior compartment tenderness.  The 
veteran reported that this pain would start after he had been 
working for more than 20 minutes.  X-rays taken of the left 
ankle in September 1996 showed some evidence of some 
calcification of the interosseous membrane.  Additionally, it 
was stated that there was some calcific density in the 
inferior aspect of the medial malleolus, probably 
representative of an accessory ossification center or an old 
avulsion fracture.  There was no other significant bony 
abnormality.

In an October 1996 rating decision, the RO confirmed and 
continued the 10 percent rating for the veteran's residuals 
of a fracture to the distal tibia and fibula, with left ankle 
involvement.

Thereafter, the veteran submitted a new increased rating 
claim in February 1997.  He stated that his left lower leg-
ankle condition had worsened in severity.

Additional VA medical treatment records were obtained that 
covered the period from September 1995 to March 1997.  These 
records show, in part, that the veteran was evaluated for 
complaints of left ankle pain in December 1996.  Examination 
of the left ankle showed no swelling, erythema, or 
tenderness.  Range of motion testing showed dorsiflexion from 
zero to 30 degree and plantar flexion from zero to 40 degrees 
with good subtalar motion.  Overall assessment was mild 
degenerative joint disease of the left ankle.  These records 
also show that a Velcro ankle support was prescribed for the 
left ankle.

In a May 1997 rating decision, the RO confirmed and continued 
the 10 percent rating for the veteran's residuals of a 
fracture to the distal tibia and fibula, with left ankle 
involvement.  The veteran subsequently filed a Notice of 
Disagreement to the denial of a higher rating in June 1997, 
and specifically referred to the correspondence he had 
received for the May 1997 rating decision.

Additional VA medical treatment records were added to the 
file that cover a period from September 1995 to March 1998.  
These records show, in part, that the veteran was treated for 
left ankle problems in March and December 1997.  Examination 
of the left ankle conducted in December 1997 showed no 
swelling.  However, there was tenderness over the over the 
anterior tibia-fibula ligament area and the anterolateral 
joint capsule.  Mortise compression was noted to be painful.  
Assessment was mild degenerative joint disease of the left 
ankle.  

The veteran underwent a VA joints examination in June 1998.  
Among other things, the examiner noted that the veteran's 
claims file had been reviewed.  The veteran complained of 
pain which was "fairly chronic" with an aching type 
discomfort.  He noticed pain whenever he tried to do any 
increased lifting or prolonged standing.  Rest seemed to 
help, as did anti-inflammatories.  Further, the examiner 
noted that a review of the medical records showed that the 
veteran was treated for posterior and lateral malleolus 
fracture of the left ankle.  The examiner stated that this 
represented an intra-articular fracture and that the service 
medical records showed the veteran had been placed in a cast 
for nine weeks.  The fracture healed and the veteran was 
noted to have good range of motion.  No surgical procedures 
had been performed.  Additionally, there was no evidence of 
any dislocation, or constitutional symptoms of inflammatory 
arthritis.  

The examiner stated that examination of the veteran's left 
leg from the knee down to the ankle showed no evidence of 
atrophy.  There was mild swelling anteriorly, and the veteran 
had tenderness along the anterolateral joint line at the 
lateral malleolus and anterior tibial "plafond."  It was 
also noted that "provocative test" for subtalar motion, as 
well as medial and lateral shifting of the ankle, caused 
pain.  Nevertheless, the veteran had stable ligaments with 
range of motion of five degrees of dorsiflexion and 35 
degrees of plantar flexion.  

The examiner noted that X-rays of the veteran's left ankle 
demonstrated a healed posterior malleolus fracture of the 
tibia in good position.  There was no obvious fracture in the 
fibular, and no significant arthritic changes were noted.  
There was ossification of the interosseous membrane above the 
ankle, which the examiner stated indicated significant 
ligamentous injury at the time of the original trauma.

Based on the foregoing, the examiner diagnosed healed 
fractures of the left distal tibia and lateral malleolus 
(fibular) with residual pain.  Further, the examiner 
commented that the veteran did not have any evidence of any 
arthritic changes in his left ankle, but did have pain 
associated with uneven ground.  The examiner also opined that 
the veteran current left ankle complaints were a direct 
result of the significant ankle injury he sustained in 1965.

The veteran underwent a new VA joints examination in October 
1999.  Among other things, the examiner noted that the 
veteran's claims file had been reviewed.  The veteran 
reported that subsequent to service he had experienced 
gradually increasing stinging pain to the medial aspect of 
the ankle with occasional swelling and pain to the 
anterolateral aspect, especially with prolonged 
weightbearing.  This would also occur with walking over 
uneven ground or with climbing of stairs.  His post-service 
medical treatment included brace and medications, but no 
injections or surgery.  Further, since his June 1998 VA 
joints examination, he had experienced more medial aspect 
swelling, especially with being on his feet longer than four 
hours - which was required of his job.  He reported that his 
swelling lasted two to three days, and that he self-treated 
it with elevation and compression.  Also, he frequently used 
hot soaks to aid in the management of the discomfort.  He 
reported that he had had no additional care for this problem 
since his last evaluation.

On physical examination, the examiner observed that the 
veteran was able to ambulate in the clinic without external 
supports or assistance.  However, there was a slight left 
antalgic gait.  Examination of the veteran's ankles showed a 
1+ swelling at the anterolateral aspect of the left ankle by 
comparison.  The veteran was also found to be diffusely 
tender on the left ankle, but that he localized the majority 
of his discomfort to the anterolateral aspect.  He was 
nontender to palpation over the medial or lateral malleolus.  
It was noted that there was no instability on drawer testing 
or pronation and supination maneuvers.  Nevertheless, it was 
noted that the veteran did experience an increase in 
discomfort on subtalar motion and on active range of motion 
with resistance.  Active range of motion was dorsiflexion of 
zero to 20 degrees on the right varus, and zero to 10 degrees 
on the left.  Plantar flexion was zero to 45 degrees on the 
right, versus zero to 40 degrees on the left.  It was noted 
that there was no calcaneovarus valgus angulation on 
weightbearing.

The examiner noted that X-rays taken of the left ankle, tibia 
and fibula, showed an interosseous calcification in the 
distal "tib-fib" as well as an old posterior tibial 
fracture which was well-healed.  Additionally, there were 
slight subtalar and talonavicular spurs and subchondral 
sclerosis, but otherwise no degenerative changes about the 
ankle mortise.  There was also no clear evidence of medial or 
lateral malleolar fractures.  

Based on the foregoing, the examiner diagnosed status post 
left ankle fracture with residual early post-traumatic 
arthritic changes of the subtalar and talonavicular joints - 
mild to moderate.

Also on file is the October 1999 private medical statement 
from Dr. Garcia.  While Dr. Garcia's statement primarily 
concerned the veteran's back and sinusitis problems, Dr. 
Garcia did note that the veteran was examined for his left 
lower leg of which he had a fracture of the left ankle of the 
tibia/fibula area with interosseous malleolus tip.  It was 
noted that the veteran complained of back pain radiating down 
to both his right and left leg.  It was further noted that 
the veteran developed edema of the left lower leg on 
occasion, especially when standing for long periods of time.  
On these occasions, the veteran had to stop and rest and go 
home and elevate his left leg to bring the edema down.  
Additionally, it was noted that the veteran had been using 
creams and over the counter medication for same.  Moreover, 
Dr. Garcia stated that the veteran limped when walking, 
especially after walking one block.  Dr. Garcia stated that 
this was due to the veteran' weight bearing on the left side, 
and that the veteran had to stop and rest.

In a December 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 10 percent disability rating for 
the veteran's residuals of a fracture to the distal tibia and 
fibula, with left ankle involvement.  The RO indicated that 
the veteran was not entitled to a higher rating in the 
absence of evidence of a moderate knee or ankle disability.

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

Additional criteria for evaluating disabilities of the ankle 
are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 
5274.  As a preliminary matter, the Board notes that there is 
no evidence that the veteran's residuals of a left ankle 
fracture are manifest by ankylosis of the ankle (5270), 
ankylosis of the subastragalar or tarsal joint (5272), 
malunion of the osteoarthritis calcis or astragalus (5273), 
or that the veteran has undergone astragalectomy (5274).  
Thus, these Diagnostic Codes are not for application in the 
instant case.  

Diagnostic Code 5271 provides criteria for evaluation of 
limitation of motion of the ankle.  Moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion. 
38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his tibia and fibula fracture residuals with left ankle 
involvement is well-grounded.  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, 
VA has accorded the veteran several examinations in relation 
to this claim, and obtained medical records pertaining to the 
treatment he has received for his left ankle problems.  There 
does not appear to be any pertinent medical evidence that is 
not of record or requested by the RO.  Thus, the Board finds 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to this claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist.

In the instant case, the Board notes that the VA medical 
treatment records show that the veteran has been prescribed a 
Velcro support for his left ankle.  Both the October 1999 VA 
examiner, and Dr. Garcia, noted that the veteran walked with 
a limp.  Further, both of these physicians noted the 
veteran's account of left ankle swelling.  In fact, the 
October 1999 VA examiner noted that the veteran had 1+ 
swelling of the left ankle in comparison to the right.  
Additionally, the VA examiner found that the veteran was 
diffusely tender on the left ankle, but that he localized the 
majority of his discomfort to the anterolateral aspect.  The 
examiner also noted that the veteran experienced an increase 
in discomfort on subtalar motion and on active range of 
motion with resistance.  Finally, it is noted that the 
October 1999 VA examiner diagnosed status post left ankle 
fracture with residual early post-traumatic arthritic changes 
of the subtalar and talonavicular joints - mild to moderate.  
(Emphasis added).

Taking into the veteran's account of pain, and resolving 
reasonable doubt in his favor, the Board finds that his left 
ankle disorder more nearly approximates the criteria for 
moderate impairment.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 
4.45.  Accordingly, the veteran is entitled to the next 
higher rating of 20 percent under Diagnostic Code 5262.  
38 C.F.R. § 4.71a.  

Having determined that the veteran is entitled to the next 
higher rating of 20 percent under Diagnostic Code 5262, the 
Board must now determine if the veteran if the veteran is 
entitled to a rating in excess of 20 percent.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  As the benefit of the doubt 
provisions were necessary for the veteran to be entitled to 
the next higher rating under Diagnostic Code 5262, then it is 
axiomatic that he is not entitled to a rating in excess of 20 
percent under this Code.  Furthermore, there is no objective 
medical evidence of marked knee or ankle instability.  As 
noted above, the October 1999 VA examiner found that there 
was no instability on drawer testing or pronation and 
supination maneuvers, that the veteran was able to ambulate 
without external supports or assistance, and that the veteran 
was nontender to palpation over the medial or lateral 
malleolus.  There is also no objective medical evidence of 
nonunion of the tibia and/or fibular with loose motion.  

Diagnostic Code 5271 does not provide for a disability rating 
in excess of 20 percent.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a 20 percent disability rating for his 
residuals of a fracture to the distal tibia and fibula, with 
left ankle involvement.  The Board notes that it making this 
determination it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 20 percent.  These regulations are applicable in 
the instant case because the veteran has reported that his 
tibula and fibula fracture residuals are manifest by pain and 
resulting functional impairment of the left ankle.  Despite 
these subjective complaints, the record does not contain 
objective evidence by which it can be factually ascertained 
that there is or would be any functional impairment 
attributable to the veteran's complaints of left ankle pain 
which would warrant a schedular rating in excess of 20 
percent.  Therefore, the factors to be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of 20 percent in the instant case.


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to a disability rating of 20 percent for 
residuals of a fracture to the distal tibia and fibula, with 
left ankle involvement, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

